Opinion by
Mr. Chief Justice Brown,
William F. Russell, the fourth nephew of the testatrix to die during the lifetime of her sister, Sarah E. Russell, was adjudged a bankrupt June 29, 1900, and, on the theory that he had a vested interest in the fund held by the appellant, the court below directed it to pay his share to his trustee in bankruptcy. As we have held in an opinion filed herewith in appeals to January Term, 1917, Nos. 120 and 121, that Ms interest was not vested, the award to the trustee in bankruptcy must be set aside, and it is so ordered, the costs on this appeal to be paid out of the funds in the hands of the appellant.